DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution after Appeal Brief
In view of the Appeal Brief filed on 01/08/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
Response to Arguments
The Appeal Brief filed January 8th, 2021 has been entered. Claims 1, 5-9, 11, 14, and 16-22 remain pending in the application.
Applicant’s arguments have been fully considered and are not persuasive. A new grounds of rejection under 35 USC 112(a) regarding multiple written description deficiencies have necessitated the re-opening of prosecution. During re-opening it was judged that a new grounds of rejection under alternative prior art would expedite prosecution by improving clarity of the examiner’s position. For example, the applicants arguments, see Page 9, filed 01/08/2021, with respect to the rejection of claim 1 under 35 USC 103 directed to the Halperin reference teaching a comparison of a number of coughs to a respective severity range in order to determine a score have been resulted in an updated mapping of the prior art with further explanations which improve the clarity of the position taken in the rejection.  Additionally Halperin is now relied upon as the primary reference in a rejection under 35 USC 103 instead of the previously used Cheung reference.
Applicant’s arguments with respect to the Cheung reference applied to claims 1, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Cheung reference is relied upon in the rejection of claims 16-19 in this office action, however none of the submitted arguments or remarks apply to the Cheung reference as it is now used in claims 16-19.
With regards to the previously applied rejection under 35 USC 103 of claims 1, 8, and 9, the applicant argues that the Halperin reference does not disclose comparing the number of 
With further regards to the previously applied rejection under 35 USC 103 of claims 1, 8, and 9, the applicant argues that the Haro reference does not contain sufficient reasoning to modify another reference using it. The examiner respectfully disagrees with this argument. In the updated rejection below, Halperin is shown to teach administering a dosage of medication that is predetermined as a value prescribed by a clinician. As explained below, Halperin does not disclose adjusting a dosage of medication to a value that is not prescribed by a clinician. However, Haro teaches a method of titrating (changing an amount of) medication for a lung disease. Haro also provides evidence for why it would be beneficial to use a new dosage of medication in paragraphs 0104-0105 which state that dosages of COPD agents that are too high may cause side effects while dosages that are too low may not provide the desired therapeutic effect. Therefore, the examiner’s stated rationale for combining the two references does indeed contain evidence and is not conclusory as the applicant alleges. 
With further regards to the previously applied rejection under 35 USC 103 of claims 1, 8, and 9, the applicant argues that Haro teaches adjusting the dosage of medication based on parameters which are not identical to the claimed parameters of “breathing rate, the activity level, the ratio, and the number of coughs” which are taught in the Halperin reference as being used to generate a combined score. The examiner respectfully submits that the Halperin reference fully teaches each of these parameters and scores. The Haro reference then provides a method of adjusting a medication dynamically based on changes in measured lung parameters, and would therefore be obvious to combine with the Halperin reference to improve it in such a way that the dosage administered by Halperin would be dynamically adjusted. Haro provides evidence that changing a dosage could offer a benefit because a dosage which is too high could cause side effects, and a dosage that is too may not provide the desired therapeutic effect.
With further regards to the previously applied rejection under 35 USC 103 of claims 1, 8, and 9, the applicant argues that the Halperin reference teaches away from adjusting the dosage of the subject based upon the determined final score because Halperin teaches that the dosage administered is “prescribed by a clinician and entered into the system.” The examiner respectfully disagrees with this argument. The dosage of Halperin is administered based on the determined final score because Paragraph 0624 states that if a decline in physiological parameters are observed, the system will prompt the user to necessitate administration of an appropriate dosage of a medication as prescribed by a clinician in order to treat the clinical event. A decline in the combined score taught by Halperin would indicate such a “decline in physiological parameters” and then cause the administration of the dosage. Nowhere in the 


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 11, 14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 9 each recite measuring an activity level of the subject, and comparing the activity level to a respective severity range to determine a respective severity score. The specification provides for the quantification of an activity level on the basis of an “activity count” which is not defined in such a way that defines how a count is given.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Level of skill and knowledge in the art, (2) Disclosure of drawings, (3) Sufficient relevant identifying characteristics, (4) Method of making the claimed invention, (5) Actual reduction to practice, and (6) Predictability in the art. See MPEP 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
(1)    Level of skill and knowledge in the art
The level of skill in the COPD assessment art is high with regards to using accelerometer measurements of the patterns of breathing and posture of a subject. However, quantifying the activity level by using “activity counts” is not within the skill of the COPD severity assessment 
(2)    Scope of the invention in the disclosure
The specification is silent with regards to how an activity level of the subject is quantified using an accelerometer beyond the mention of “activity counts” or alternatively the use of a GPS sensor (not claimed) in one example to modify activity count amounts when a subject is riding a bicycle (Page 19 of the specification of instant application). The invention is intended to assist a user in determining the severity of their COPD. The specification provides that the activity level is measured by determining the “activity counts” incurred by the subject (see Page 16 of the specification of the instant application, see also Fig. 4 of the instant application) but does not provide a definition for how counts are assigned, or for how a “normal” (Fig. 4, 0 points assigned to “normal”) subject could exceed 900 activity counts. Because a skilled artisan cannot reasonable determine how an activity is counted from the written description, the “normal” activity level in a patient is not defined. Therefore the specification does not provide a definition for  how to measure an activity level of the subject using “counts” and neither does the prior art. Since the definition of the activity level with 
(3)    Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:
As described above the specification does not define how to assess the activity level, an algorithm for how to measure it, or what is considered a “normal” level. There is no specific disclosure of a correlation between the function and structure that permits the function to occur (e.g. specific software algorithms, specific structure of activity level severity ranges). Moreover, the specification lacks any actual reduction to practice of any activity level measurements having the claimed functional characteristics (e.g. there is no supporting activity level counting data with exemplary activities to show that the invention was reduced to practice).
(6) Predictability in the art
As described above, the typically used BODE score does not provide for a method of measuring an activity level as claimed. Measuring an activity level using a number of activity counts is not predictable or understood to one of ordinary skill in the art, and neither could one 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Therefore, for the purposes of examination the “activity level” is being determined as a quantifiable number such as a heart rate, or a number, frequency, or amplitude of tremors or restlessness patterns of a subject, or alternatively as other quantifiable characterizations of physical motions of a subject.

Claims 1, 8, and 9 each recite measuring a ratio of inhaled to exhaled breath of the subject, and comparing the activity level to a respective severity range to determine a respective severity score.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Level of skill and knowledge in the art, (2) Disclosure of drawings, (3) Sufficient relevant identifying characteristics, (4) Method of making the claimed invention, (5) Actual reduction to practice, and (6) Predictability in the art. See MPEP 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
(1)    Level of skill and knowledge in the art
The level of skill in the COPD assessment art is high with regards to what constitutes a healthy breathing ratio. It is well known that in a normal patient a typical inhalation to expiratory ratio during spontaneous breathing is understood to have an expiratory time of about twice as long as the inspiratory time, which is written 1:2 (See https://web.archive.org/web/20130526032706/https://www.aic.cuhk.edu.hk/web8/mech%20vent%20intro.htm hereinafter Gomersall, I:E ratio is usually set to 1:2 to mimic usual pattern of breathing). Such a 1:2 ratio of the inhaled to exhaled times can be expressed as 0.5.
(2)    Scope of the invention in the disclosure
The specification provides that during a comparison between the measured breathing ratio and a severity range, breathing ratios the inhaled to the exhaled breath of less than 0.6 make up the highest COPD severity category (See Fig. 4 of the instant application). 
(3)    Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:
As described above the specification indicates that a conventionally accepted healthy inhalation to exhalation ratio of 0.5 would indicate the highest level of COPD severity in a patient for the ratio category of the combined score. If the claimed device were to be created as disclosed then it would function to erroneously indicate unhealthy breathing ratios in healthy patient rendering that portion of the combined score inconsequential (if all measurements resulted in a score of 3) in a best case scenario, or even counterproductive in a worst case scenario (if a patient with severe COPD was assigned a lower severity score). Moreover, the specification lacks any actual reduction to practice of measurements of an inhalation/exhalation ratio on user’s with varying levels of COPD severity (e.g. there is no 
(6) Predictability in the art
As described above, the healthy ratio of inhalation to exhalation of 0.5 being deemed as indicative of highly severe COPD is not predictable or understood by one of ordinary skill in the art. 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Therefore, for the purposes of examination the claim term will be interpreted to refer to ratios that are accepted as being healthy by the lung function and COPD assessment community.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9, 11, 14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro), in further view of US 2013/0030258 A1 to Cheung et al. (Hereinafter Cheung).
Regarding claim 1, Halperin discloses a method (Halperin Abstract, apparatus and methods) of assessing the severity of chronic obstructive pulmonary disease (COPD) in a subject (Halperin Paragraph 0028, COPD; Halperin Paragraph 0031, methods and systems for monitoring patients for occurrence or recurrence of a physiological event, for example, a chronic illness), the method comprising: 
Measuring, with an accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a breathing rate of the subject in terms of a number of breaths in a defined period of time (Halperin Paragraph 0447, clinical parameters include breathing rate [A breathing rate is a number of breaths per a unit of time because rates are expressed as a quantity with respect to a unit of time]), 
Measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), an activity level of the subject (Halperin Paragraph 0447, heart rate, amplitude, duration, or frequency of tremors or restlessness patterns),
Measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a ratio of inhaled breath to exhaled breath of the subject (Halperin Paragraph 0447, clinical parameters include expiration/inspiration ratios), and 
Measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a number of coughs by the subject in a predetermined period of time (Halperin Paragraph 0447, cough counts [Because a patient cannot cough more than once in an instantaneous moment, it is necessary to measure over a period of time in order to count multiple cough events]).
Comparing the breathing rate, the activity level, the ratio, and the number of coughs to a respective severity range to determine a respective severity score for each parameter (Halperin Paragraph 0449, deriving a score for each parameter based on the parameter’s deviation from baseline values [deriving a score for a parameter implicitly teaches comparing a parameter to a severity range because a parameter would be judged as more severe the more it deviated from the baseline values, and the score assigned to the parameter based on its deviation would therefore reflect its severity]), wherein each parameter is continuously determined from output of the accelerometer (Halperin Paragraph 0449, the score can be used to monitor the progression of a currently occurring episode [indicating continuous measurement at least while the episode is occurring]).
Combining the determined severity scores to determine a final score representing the severity of COPD in the subject (Halperin Paragraph 0449, combining the scores).
And adjusting a dosing of the subject based upon the determined final score, the dosing being a predetermined amount approved and prescribed by a clinician (Paragraph 0027, Preventative treatment improves patient outcomes and treatments such as a dosage of medication should be administered as soon as symptoms of a potential worsening clinical episode are detected; Paragraph 0031, if the onset of a physiological event is detected the system may instruct a user to treat the event with a medication; Paragraph 0445, the system is capable of monitoring the severity or progression of a clinical episode as it occurs and predicting a further or worsening clinical episode which facilitates preventative treatment that may improve clinical outcomes e.g. by lowering required medication dosages; Paragraph 0449, the score is one indication of an ongoing or predicted clinical episode; Paragraph 0624 in the event that the patient has abstained from a medication, and a decline in physiological parameters are observed, the system will prompt the user to necessitate administration of an appropriate dosage of a medication as prescribed by a clinician in order to treat the clinical event).
Halperin does not directly disclose:
That the adjusting dosing of the subject based upon the determined final score is a dynamic change to a new dosage which was not necessarily prescribed by a clinician.
Haro teaches a method of adjusting dosing of the subject in a COPD patient based on calculated parameters and that the dosing is a COPD medication (Haro Paragraph 0009, comparing pulmonary function with a baseline parameter and adjusting drug therapy if indicated by the comparison. Haro Paragraph 0105, titration of agents for treating COPD).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the COPD monitoring method of Halperin with the method of Haro for changing dosage of COPD medication for the purpose of balancing the effectiveness of administering enough dosing agent with the side effects associated with administering higher dosage (Haro Paragraphs 0104-0105, dosages of COPD agents that are too high may cause side effects while dosages that are too low may not provide the desired therapeutic effect).

Regarding claim 6, the Halperin/Haro combination discloses the method as in claim 1 above, the method further comprising: comparing the number of coughs to a threshold value to determine whether there is a high risk of an exacerbation event (Halperin Paragraph 0449, derive a score based on deviation from baseline values and based on threshold values determine whether an episode is predicted or occurring).


Regarding claim 8, Halperin discloses a non-transitory computer readable medium (Halperin Paragraph 0434, for some applications control unit 14 of system 10 is implemented in a mobile device such as a tablet computer [a computer that executes the method described inherently includes a computer readable medium in order to function]; Halperin Paragraph 0551, the system includes a pattern analysis module; Halperin Fig. 4, Pattern analysis module 16 has different functionalities within it and is part of control unit 14) having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor (Halperin Paragraph 0551, Pattern analysis module) is caused to perform a method of assessing the severity of chronic obstructive pulmonary disease (COPD) in a subject (Halperin Paragraph 0028, COPD; Halperin Paragraph 0031, methods and systems for monitoring patients for occurrence or recurrence of a physiological event, for example, a chronic illness)
Instructions for measuring, with  an accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24) a breathing rate of the subject in terms of a number of breaths in a defined period of time (Halperin Paragraph 0447, clinical parameters include breathing rate [A breathing rate is a number of breaths per a unit of time because rates are expressed as a quantity with respect to a unit of time]),  
Instructions for measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), an activity level of the subject (Halperin Paragraph 0447, heart rate, amplitude, duration, or frequency of tremors or restlessness patterns).
Instructions for measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a ratio of inhaled breath to exhaled breath the subject (Halperin Paragraph 0447, clinical parameters include expiration/inspiration ratios), 
Instructions for measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a number of coughs by the subject in a predetermined period of time (Halperin Paragraph 0447, cough counts [Because a patient cannot cough more than once in an instantaneous moment, it is necessary to measure over a period of time in order to count multiple cough events]).
Instructions for comparing the breathing rate, the activity level, the ratio, and the number of coughs to a respective severity range to determine a respective severity score for each parameter (Halperin Paragraph 0449, deriving a score for each parameter based on the parameter’s deviation from baseline values [deriving a score for a parameter inherently teaches comparing a parameter to a severity range because a parameter would be judged as more severe the more it deviated from the baseline values, and the score assigned to the parameter based on its deviation would therefore reflect its severity]), wherein each parameter is continuously determined from output of the accelerometer (Halperin Paragraph 0449, the score can be used to monitor the progression of a currently occurring episode [indicating continuous measurement at least while the episode is occurring]).
Instructions for combining the determined severity scores to determine a final score representing the severity of the COPD in the subject (Halperin Paragraph 0449, combining the scores).
And instructions for adjusting a dosing of the subject based upon the determined final score, the dosing being a predetermined amount approved and prescribed by a clinician (Paragraph 0027, Preventative treatment improves patient outcomes and treatments such as a dosage of medication should be administered as soon as symptoms of a potential worsening clinical episode are detected; Paragraph 0031, if the onset of a physiological event is detected the system may instruct a user to treat the event with a medication; Paragraph 0445, the system is capable of monitoring the severity or progression of a clinical episode as it occurs and predicting a further or worsening clinical episode which facilitates preventative treatment that may improve clinical outcomes e.g. by lowering required medication dosages; Paragraph 0449, the score is one indication of an ongoing or predicted clinical episode; Paragraph 0624 in the event that the patient has abstained from a medication, and a decline in physiological parameters are observed, the system will prompt the user to necessitate administration of an appropriate dosage of a medication as prescribed by a clinician in order to treat the clinical event).
Halperin does not directly disclose:
That the adjusting dosing of the subject based upon the determined final score is a dynamic change to a new dosage which was not necessarily prescribed by a clinician.
Haro teaches a method of adjusting dosing of the subject in a COPD patient based on calculated parameters and that the dosing is a COPD medication (Haro Paragraph 0009, comparing pulmonary function with a baseline parameter and adjusting drug therapy if indicated by the comparison. Haro Paragraph 0105, titration of agents for treating COPD).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the COPD monitoring method of Halperin with the method of Haro for changing dosage of COPD medication for the purpose of balancing the effectiveness of administering enough dosing agent with the side effects associated with administering higher dosage (Haro Paragraphs 0104-0105, dosages of COPD agents that are too high may cause side effects while dosages that are too low may not provide the desired therapeutic effect).

Regarding claim 9, Halperin discloses an apparatus (Halperin Abstract, apparatus and method) configured to assess the severity of chronic obstructive pulmonary disease (COPD) in a subject (Halperin Paragraph 0028, COPD; Halperin Paragraph 0031, methods and systems for monitoring patients for occurrence or recurrence of a physiological event, for example, a chronic illness), the apparatus comprising a control unit (Halperin Paragraph 0551, the system includes a pattern analysis module; Halperin Fig. 4, Pattern analysis module 16 has different functionalities within it and is part of control unit 14) configured to: 
Measure, with an accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a breathing rate of the subject in terms of a number of breaths in a defined period of time (Halperin Paragraph 0447, clinical parameters include breathing rate [A breathing rate is a number of breaths per a unit of time because rates are expressed as a quantity with respect to a unit of time]), 
Measure, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), an activity level of the (Halperin Paragraph 0447, heart rate, amplitude, duration, or frequency of tremors or restlessness patterns),
Measure, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a ratio of inhaled breath to exhaled breath of the subject (Halperin Paragraph 0447, clinical parameters include expiration/inspiration ratios), and 
Measure, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a number of coughs by the subject in a predetermined period of time (Halperin Paragraph 0447, cough counts [Because a patient cannot cough more than once in an instantaneous moment, it is necessary to measure over a period of time in order to count multiple cough events])
Compare the breathing rate, the activity level, the ratio, and the number of coughs to a respective severity range to determine a respective severity score for each parameter (Halperin Paragraph 0449, deriving a score for each parameter based on the parameter’s deviation from baseline values [deriving a score for a parameter inherently teaches comparing a parameter to a severity range because a parameter would be judged as more severe the more it deviated from the baseline values, and the score assigned to the parameter based on its deviation would therefore reflect its severity]), wherein each parameter is continuously determined from output of the accelerometer (Halperin Paragraph 0449, the score can be used to monitor the progression of a currently occurring episode [indicating continuous measurement at least while the episode is occurring]).
Combine the determined severity scores to determine a final score representing the severity of COPD in the subject (Paragraph 0449, combining the scores).
And adjusting a dosing of the subject based upon the determined final score, the dosing being a predetermined amount approved and prescribed by a clinician (Paragraph 0027, Preventative treatment improves patient outcomes and treatments such as a dosage of medication should be administered as soon as symptoms of a potential worsening clinical episode are detected; Paragraph 0031, if the onset of a physiological event is detected the system may instruct a user to treat the event with a medication; Paragraph 0445, the system is capable of monitoring the severity or progression of a clinical episode as it occurs and predicting a further or worsening clinical episode which facilitates preventative treatment that may improve clinical outcomes e.g. by lowering required medication dosages; Paragraph 0449, the score is one indication of an ongoing or predicted clinical episode; Paragraph 0624 in the event that the patient has abstained from a medication, and a decline in physiological parameters are observed, the system will prompt the user to necessitate administration of an appropriate dosage of a medication as prescribed by a clinician in order to treat the clinical event).
Halperin does not directly disclose:
That the adjusting dosing of the subject based upon the determined final score is a dynamic change to a new dosage which was not necessarily prescribed by a clinician.
Haro teaches a method of adjusting dosing of the subject in a COPD patient based on calculated parameters and that the dosing is a COPD medication (Haro Paragraph 0009, comparing pulmonary function with a baseline parameter and adjusting drug therapy if indicated by the comparison. Haro Paragraph 0105, titration of agents for treating COPD).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the COPD monitoring method of Halperin with the method of Haro for changing dosage of COPD medication for the purpose of balancing the effectiveness of administering enough dosing agent with the side effects associated with administering higher dosage (Haro Paragraphs 0104-0105, dosages of COPD agents that are too high may cause side effects while dosages that are too low may not provide the desired therapeutic effect).

Regarding claim 11, the Halperin/Haro combination teaches the apparatus as claimed in claim 9 above, further comprising the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24).
Regarding claim 14, the Halperin/Haro combination teaches a system (Halperin Abstract, apparatus and method) for assessing the severity of COPD in the subject (Halperin Paragraph 0028, chronic diseases such as COPD; Halperin Paragraph 0031, methods and systems for monitoring patients for occurrence or recurrence of a physiological event, for example, a chronic illness), the system comprising:
The accelerometer for measuring characteristics of the subject (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24).
And the apparatus as claimed in claim 9 (see the rejection of claim 9 as above)
Regarding claim 21, the Halperin/Haro combination teaches the apparatus of claim 9 as above, further comprising an audio source configured to provide audio feedback to the subject about operation of the apparatus (Halperin Paragraph 0624, the message is an audio message, the message indicates the significant change in the respiratory parameter).
Regarding claim 22, the Halperin/Haro combination teaches the apparatus of claim 9 as above, wherein the apparatus is a dedicated apparatus configured to solely determine COPD severity (Halperin Paragraph 0028 COPD [solely measuring COPD severity is an intended use of a device which is capable of determining COPD severity]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro) as applied to claim 1 above, and further in view of Puhan (Expansion of the prognostic assessment of patients with chronic obstructive pulmonary disease: the updated BODE index and the ADO index).
Regarding claim 5, the Halperin/Haro combination does not directly disclose calibrating the determined final score against a BODE score.
However Puhan teaches that the BODE index is widely viewed as an adequate tool for prognostic assessment of COPD (Puhan Background, important contribution). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the method of the Halperin/Haro combination established above in claim 1 with the teaching of Puhan to calibrate or compare .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro) as applied to claim 1 above, and further in view of US 2006/0074334 A1 to Coyle et al. (Hereinafter Coyle).
Regarding claim 7, the Halperin/Haro combination discloses the method as claimed above in claim 1, the method further comprising: detecting when the subject coughs or gasps (Halperin Paragraph 0447, cough counts).
The Halperin/Haro combination does not directly disclose temporarily interrupting the determination of the respective severity scores when the subject coughs or gasps.
However Coyle teaches temporarily interrupting the step of determining measurements or the use of measurements (Coyle Paragraph 0016, otherwise discard said cough event if subject motion is recognized during said cough) in the step of combining when the subject coughs or gasps (Coyle Paragraph 0016). 
Therefore it would be obvious at the time of the effective filing date of the claimed invention to modify the method of Halperin with Coyle to include the step of interrupting regular operation during a detected cough event because motion and posture changes can (Coyle Paragraph 0061, motion and/or posture change can cause artifacts in sensor signals, and coughs may be associated with such artifacts). 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro) as applied to claim 9 above, and further in view of US 2013/0030258 A1 to Cheung et al. (Hereinafter Cheung), in further view of US 2009/0240461 A1 to Makino et al. (hereinafter Makino). 
Regarding claim 16, the Halperin/Haro combination teaches the apparatus of claim 9 as above.
The Halperin/Haro combination does not directly teach that the accelerometer used is a three-dimensional accelerometer.
Cheung teaches an apparatus for monitoring the severity of COPD (Cheung Abstract, computer implemented method for predicting onset of an exacerbation in a COPD patient) including the use of a three-dimensional accelerometer (Cheung Paragraphs 0041 and 0045 three-axis accelerometer).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Halperin/Haro combination with the three-axis accelerometer of Cheung because having multiple measurement axes allows the device the advantage of differentiating between the directions of a physical activity (as evidenced by Makino Paragraph 0003, a three axis acceleration sensor allows estimating an exercise direction of body movement). Additionally, the worn three-axis (Cheung Paragraph 0006, treating or predicting exacerbation of COPD at an early stage may reduce or prevent exacerbations which could decrease healthcare costs and improve quality of life; Cheung Paragraph 0005, hospitalizations are the main determinant of the overall healthcare expenditure for COPD patients).
Regarding claim 17, the Halperin/Haro combination teaches the device of claim 9 as above. The Halperin/Haro combination does not directly disclose three one-dimensional accelerometers arranged orthogonally to each other.
Cheung teaches an apparatus for monitoring the severity of COPD (Cheung Abstract, computer implemented method for predicting onset of an exacerbation in a COPD patient) including the use of a three-dimensional accelerometer (Cheung Paragraphs 0041 and 0045 three-axis accelerometer).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Halperin/Haro combination with the three-axis accelerometer of Cheung because having multiple measurement axes allows the device the advantage of differentiating between the directions of a physical activity (as evidenced by Makino Paragraph 0003, a three axis acceleration sensor allows estimating an exercise direction of body movement). Additionally, the worn three-axis accelerometer of Cheung provides the benefit of measuring COPD parameters before a user is hospitalized which would improve quality of life and may lower healthcare costs (Cheung Paragraph 0006, treating or predicting exacerbation of COPD at an early stage may reduce or prevent exacerbations which could decrease healthcare costs and improve quality of life; Cheung Paragraph 0005, hospitalizations are the main determinant of the overall healthcare expenditure for COPD patients).
The Halperin/Haro/Cheung combination does not directly disclose that a three-dimensional accelerometer comprises three one-dimensional accelerometers arranged orthogonally to each other.
Makino teaches that a three-axis acceleration sensor can be formed by arranging one-axis acceleration sensors on three axes of an X axis, a Y axis, and a Z axis orthogonal to each other, or also by encapsulating acceleration sensors of orthogonal three axes in one package (Makino Paragraph 0156, a three-axis acceleration sensor may be formed by different arrangements of orthogonal one-axis acceleration sensors).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the three-dimensional acceleration sensor of the Halperin/Haro/Cheung combination with the teaching of Makino to include an arrangement of three orthogonal one-axis acceleration sensors because doing so would yield the predictable result of measuring acceleration in three orthogonal X, Y, and Z axes (Makino Paragraph 0156, the three-axis acceleration sensors may be formed by using three one-axis acceleration sensors orthogonal to each other).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to  as applied to claim 9 above, and further in view of US 2013/0030258 A1 to Cheung et al. (Hereinafter Cheung). 
Regarding claim 18, the Halperin/Haro combination teaches the apparatus of Claim 9 as above, wherein the apparatus is configured to be placed near a subclavian chest area of the subject (Halperin Paragraph 0435, in some applications motion sensor 30 contacts the body of the patient or the clothes the patient is wearing; Halperin Paragraph 0459, the motion sensor 30 is installed in, on, or under a surface in a vicinity of the chest).
The Halperin/Haro combination does not directly teach the apparatus of claim 9 wherein the apparatus is configured to be worn on the subclavian chest area of the subject.
Cheung teaches an apparatus for monitoring the severity of COPD (Cheung Abstract, computer implemented method for predicting onset of an exacerbation in a COPD patient) including the use of an accelerometer worn on the subclavian chest area of the subject (Cheung Paragraph 0079, sensor 602 may be positioned at the thorax of the patient; Cheung Paragraph 0078, sensor 602 may be an accelerometer).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Halperin/Haro combination with the worn accelerometer of the Cheung reference for measuring COPD parameters before a user is hospitalized which would improve quality of life and may lower healthcare costs (Cheung Paragraph 0006, treating or predicting exacerbation of COPD at an early stage may reduce or prevent exacerbations which could decrease healthcare costs and improve quality of life; Cheung Paragraph 0005, hospitalizations are the main determinant of the overall healthcare expenditure for COPD patients)
Regarding claim 19, the Halperin/Haro combination teaches the apparatus of Claim 9 as above, wherein the apparatus is configured to be placed near an abdomen area of the subject (Halperin Paragraph 0435, in some applications motion sensor 30 contacts the body of the patient or the clothes the patient is wearing; Halperin Paragraph 0459, the motion sensor 30 is installed in, on, or under a surface in a vicinity of the abdomen).
The Halperin/Haro combination does not directly teach the apparatus of claim 9 wherein the apparatus is configured to be worn below a diaphragm on an abdomen of the subject.
Cheung teaches an apparatus for monitoring the severity of COPD (Cheung Abstract, computer implemented method for predicting onset of an exacerbation in a COPD patient) including the use of an accelerometer worn below a diaphragm on an abdomen of the subject (Cheung Paragraph 0079, sensor 602 may be positioned at the abdomen of the patient; Cheung Paragraph 0078, sensor 602 may be an accelerometer).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Halperin/Haro combination with the worn accelerometer of the Cheung reference for measuring COPD parameters before a user is hospitalized which would improve quality of life and may lower healthcare costs (Cheung Paragraph 0006, treating or predicting exacerbation of COPD at an early stage may reduce or prevent exacerbations which could decrease healthcare costs and improve quality of life; Cheung Paragraph 0005, hospitalizations are the main determinant of the overall healthcare expenditure for COPD patients).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro) as applied to claim 9 above, and further in view of 2017/0238812 A1 to Atlas.
Regarding claim 20, the Halperin/Haro combination teaches the device as in claim 9 above. The Halperin/Haro combination does not directly disclose that the apparatus is configured to be part of an adhesive patch.
Atlas discloses a medical monitoring system comprising an adhesive patch for remote monitoring (Atlas Paragraph 0076, the device is a patch).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the device of the Halperin/Haro combination for monitoring COPD severity with the patch platform to house sensors of Atlas for the purpose of enabling remote monitoring while avoiding the cumbersome nature and uncomfortable characteristics of traditional remote sensor coupling techniques (Atlas Paragraph 0003-0004, current monitoring technologies have the disadvantage of not allowing flexibility to test a patient at home in addition to in a clinical setting, and current monitoring techniques are often obtrusive involving many cables).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791